    Case: 1:18-mj-09226-WHB Doc #: 1-1 Filed: 11/28/18 1 of 27. PageID #: 2

                                                                                      1:18 MJ 9226

      AFFIDAVIT IN SUPPORT OF AN APPLICATION UNDER RULE 41
                     FOR A WARRANT TO SEARCH AND SEIZE

       Your Affiant, Marc Kudley, being duly sworn states that:

                       INTRODUCTION AND AGENT BACKGROUND

       1.       This affidavit is offered in in support of an application for a search warrant

to search the “Target Accounts” (described herein and more particularly described in

Attachment

A) for (1) evidence of a crime, (2) contraband, fruits of crime, or other items illegally

possessed, and (3) property designed for use, intended for use, or used in committing a crime

(described herein and with greater particularity in Attachment B). In particular, this affidavit

is made in support of an application under Rule 41(b)(1) and (b)(6)(A) of the Federal Rules

of Criminal Procedure for a warrant to search for and seize evidence, instrumentalities,

contraband, and fruits of violations of Title 21, United States Code, Section 841(a)(1),

Distribution of controlled substances; Title 21, United States Code, Section 846, conspiracy

or attempt to distribute controlled substances; Title 21, United States Code, Section

841(h)(1)(A), Distribution of controlled substances via the Internet; Title 21 United States

Code, Section 952(a), Importation of controlled substances; Title 21, United States Code,

Section 843(b), Illegal use of the mail and/or communication facility; and Title 18, United

States Code, Section 1956, Money Laundering within the following user accounts:

      a. User account “gregorian45” that is stored on the server hosting Tor hidden service

            Dream Market, a dark net marketplace identified by the Tor URL

            http://uhivlt5grrqjhad7.onion/?ai=1675,

      b. User account “gregorian45” that is stored on the server hosting Tor hidden service

            Wall Street Market, a dark net marketplace identify by the Tor URL
Case: 1:18-mj-09226-WHB Doc #: 1-1 Filed: 11/28/18 2 of 27. PageID #: 3




    http://wallst4qihu6lvsa.onion/signup?ref=276,

 c. User account “steve1” that is stored on the server hosting Tor hidden service Point

    / T CHKA Free Market, a dark net marketplace identified by the Tor URL

    http://pointgg344ghbo2s.onion/auth/register/563636d36ab740e4720f44e8328441d

    3,

 d. The coincure.net bitcoin wallet account associated with the email

    stevechase2015@protonmail.com or username “stevechase0702”,

 e. The electrum.org bitcoin wallet account associated with the email

    stevechase2015@protonmail.com,

 f. The bitstamp.net on-line bitcoin exchange account associated with the email

    stevechase2015@protonmail.com, client ID number 268962, or username

    Lanierlife9816,

 g. The hitbtc.com on-line digital currency exchange account associated with the email

    lanierlife@gmail.com,

 h. The paragoncoin.com on-line digital currency exchange account associated with

    the email lanierlife@gmail.com,

 i. The gatehub.net on-line digital currency exchange account associated with the

    email lanierlife@gmail.com,

 j. The bittrex.com on-line digital currency exchange account associated with the

    email lanierlife@gmail.com,

 k. The localbitcoins.com on-line bitcoin exchange account associated with the

    username “davenport216” or email davenport1522@mail.com,

 l. The binance.com on-line bitcoin exchange account associated with the username
      Case: 1:18-mj-09226-WHB Doc #: 1-1 Filed: 11/28/18 3 of 27. PageID #: 4




              “lanierlife” or email lanierlife@gmail.com,

        m. The liqui.io on-line digital currency exchange account associated with the

              username “lanierlife” or email lanierlife@gmail.com,

(hereinafter, "Target Accounts"), as further described in Attachment A, which is appended to

this affidavit and incorporated herein by reference.

         2.          Your Affiant is a United States Postal Inspector and has been so employed

 since May 2012, presently assigned at Cleveland, Ohio to investigate Prohibited Mailing

 offenses. I have received training in the detection and investigation of prohibited mailing

 offenses. I have worked U.S. Postal Service related investigations for approximately 6 years,

 during which time I have been the case agent for investigations leading to prosecution in U.

 S. District Court, as well as state courts.

         3.          As a Postal Inspector, I have also conducted online investigations, analyzed

 pen register and telephone toll data, analyzed financial records, executed controlled deliveries

 of controlled substances, interviewed witnesses, drafted and executed search warrants, seized

 illegal drugs and other evidence of drug violations in physical and electronic sources,

 processed seized evidence, assisted in online undercover purchases of controlled substances,

 and debriefed persons arrested and convicted of drug trafficking offenses regarding their

 illegal activity.

         4.          Through investigation and training, I have become familiar with the types and

 amounts of profits made by drug traffickers and the methods, language, and terms used to

 disguise their illegal activity. I know that persons engaged in drug trafficking require

 expedient forms of communication to maintain an adequate and consistent supply of drugs

 from sources, and to effectively market those drugs to customers. Individuals who buy and/or

 sell controlled substances on online marketplaces often rely on one or more means of
     Case: 1:18-mj-09226-WHB Doc #: 1-1 Filed: 11/28/18 4 of 27. PageID #: 5




electronic communication (such as encrypted email and chat communications) as a means to

facilitate this expedient communication.

         5.    Your Affiant knows based on training and experiences those individuals who

traffic in one controlled substances such as Fentanyl and Carfentanil often traffic and

possesses other controlled substances and controlled substances. Furthermore, based on my

training and experience that individuals who engage in unlawful activity on the internet

(including the dark net) sometimes also use the expertise that they learn to engage in other

criminal activity online

         6.    Your Affiant knows based on training and experience that drug traffickers –

particularly those using dark net marketplaces – often use parcel services that include, but are

not limited to, U.S. Mail, FedEx, UPS, and DHL, to transport controlled substances. Your

Affiant is further aware that dark net drug traffickers often use decoys (non-contraband items

that can store narcotics and thus reduce the risk of detection) in their drug packaging. Use of

these decoys sometimes costs the customer an additional fee.

         7.    Based upon my training and experience, Your Affiant knows that drugs are

generally stored and dispersed at varied, and highly secret, locations to avoid seizure and

theft.

         8.    In addition, Your Affiant is aware that drug distributors, particularly dark net

distributors who have customers across the country and are not reliant on a local customer

base, often travel for a variety of reasons, including to avoid law enforcement detection. They

often use rental cars, flights, Ubers, and other means of transit to accomplish these goals. In

addition, dark net drug traffickers also use hotels/motels or other forms of temporary stay as a

base of operation while engaging in illegal activity.

         9.    Your Affiant is further aware that drug traffickers frequently launder drug
     Case: 1:18-mj-09226-WHB Doc #: 1-1 Filed: 11/28/18 5 of 27. PageID #: 6




profits. In sophisticated drug trafficking enterprises, money is often laundered through corporate and

personal accounts, both in the United States and abroad. Your Affiant is aware that records relating to

these transactions are often found in electronic devices used by DTO conspirators and their associated

businesses. This information is sometimes co-located in files or applications that also contain

information regarding the legal banking information of their businesses, which usually play a role in

the money laundering enterprise. These financial dealings are often done digitally through an electronic

device. Furthermore, banks often provide information relating to financial transactions through

automated texts or emails that are stored on electronic devices.

        10.      Your Affiant knows based on training and experiences those individuals who use the

U.S. Postal Service or common carriers (e.g., FedEx) to traffic narcotics and narcotics

proceeds/payments often possess U.S. Postal Service related receipts and mailing labels and have

accounts with said services.

        11.      Your Affiant is aware that drug traffickers often maintain on hand at locations

they occupy and/or control large amounts of U.S. currency as working capital to maintain and

finance their narcotics activities and/or as profits derived from the sale of drugs. Similarly,

when drug traffickers use virtual currencies such as Bitcoin, they often maintain virtual

currency wallets at their home or on their person, or otherwise have those wallets accessible

to them if they are stored online.

        12.      Your Affiant is further aware that drug traffickers frequently launder drug

profits by purchasing assets. In sophisticated drug trafficking enterprises, real or sham

businesses or real estate transactions are used to “clean” the proceeds of the drug operation.

Drug traffickers often keep records of these transactions as a means of identifying the

location of their illicit gain.

        13.      Your Affiant is aware that individuals involved in narcotics trafficking often
    Case: 1:18-mj-09226-WHB Doc #: 1-1 Filed: 11/28/18 6 of 27. PageID #: 7




maintain records linking them to their trafficking activity and their drug trafficking

associates. These records may be stored physically or digitally on internet sites such as Tor

hidden networks, computers or other electronic devices or media. These records may

include notes, records or ledgers of narcotics sales, debts owed, past or future shipments,

and other records, including telephone records, which identify customers and/or other co-

conspirators.

       14.      Based on Your Affiant’s training and experience, Your Affiant is also aware

that drug traffickers store on internet sites such as Tor hidden networks photos, videos, and

other media associated with the sale, purchase, and distribution of illegal drugs. This media

includes photographs and videos of the drugs and other items associated with their illegal

activities to demonstrate their prowess and as an advertisement of their wares. These photos,

videos, and other media often establish the identities of the individuals involved in the sale,

purchase, and distribution of the illegal drugs.

       15.      Based upon Your Affiant’s training and experience, Your Affiant knows that

communication through electronic devices – such as through telephone calls, texts, chat,

email, instant messaging, messaging over marketplaces on Tor hidden networks, and other

applications – enables drug distributors to maintain constant contact with associates, drug

suppliers, and customers. Your Affiant knows that it is common for drug trafficking

organizations (“DTOs”) to use these applications to communicate with associates relating to

the logistics of their drug trafficking business and store information (purposely or

inadvertently) relating to their unlawful activities.

       16.      Based upon my training and experience, Your Affiant is aware that drug

traffickers also use internet sites such as Tor hidden networks for communication or other
    Case: 1:18-mj-09226-WHB Doc #: 1-1 Filed: 11/28/18 7 of 27. PageID #: 8




forms of data storage or sending/receiving relating to bank records, account information, and

other electronic financial records ties to the importation, transportation, ordering, purchasing,

and distribution of controlled substances.

The facts set forth below are based upon your Affiant’s personal knowledge learned through

an investigation by the U.S. Postal Inspection Service, as well as information obtained from

other federal, state, and local law enforcement and information obtained from additional

sources. This Affidavit is being submitted for the purpose of obtaining a search warrant.

Since this affidavit is being submitted for the limited purpose of establishing probable cause,

Your Affiant has not included each and every fact known concerning this investigation.

       17.     Based on my training and experience and the facts as set forth in this

affidavit, there is probable cause to believe that violations of Title 21, United States Code,

Section 841(a)(1), Distribution of controlled substances; Title 21, United States Code,

Section 846, conspiracy or attempt to distribute controlled substances; Title 21, United States

Code, Section 841(h)(1)(A), Distribution of controlled substances via the Internet; Title 21

United States Code, Section 952(a), Importation of controlled substances; Title 21, United

States Code, Section 843(b), Illegal use of the mail and/or communication facility; and Title

18, United States Code, Section 1956, Money Laundering have been and continue to be

committed. There is also probable cause to search the accounts listed herein, further

described in Attachment A, for evidence, instrumentalities, contraband and fruits of these

crimes as described in Attachment B.

                                       JURISDICTION

       18.     This Court has jurisdiction to issue the requested warrant under Rule

41(b)(6)(A) because the facts herein establish there is probable cause to believe that the
    Case: 1:18-mj-09226-WHB Doc #: 1-1 Filed: 11/28/18 8 of 27. PageID #: 9




district where the information is located has been concealed through technological means and

that there is probable cause to believe that activities related to the crime being investigated

occurred within this judicial district.

        19.     Federal Rule of Criminal Procedure Rule 41(b)(6) states, in relevant part:

        [A] magistrate judge with authority in any district where activities related to a crime may
        have occurred has authority to issue a warrant to use remote access to search electronic
        storage media and to seize or copy electronically stored information located within or
        outside that district if: (A) the district where the media or information is located
        has been concealed through technological means.

        20.     This warrant authorizes investigators to log into the Target Accounts,

change the passwords on the accounts to prevent evidence tampering and protect the

integrity of the seized information, and seize information described in Attachment B from

the Target Accounts.

        21.     The servers that house the data contained in the Target Accounts are at an

unknown location. The Dream Market, Wall Street Market, and Point / T CHKA Free

Market are dark net marketplaces stored on the server hosting Tor network, a network

design to conceal the locations of site administrators and to anonymize transactions.

According to coincure.net, this entity is located in London, United Kingdom, but operate

using a Tor network. The location of the servers for these entities is concealed through

technological means. Your Affiant has identified business locations of the other digital

currency wallet and digital currency exchange entities identified throughout this

investigation, but the location of their respective servers is unknown.

        22.     According to electrum.org, this entity is located in Berlin, Germany.

According to bitstamp.net, this entity is located in London, United Kingdom. According

to hitbtc.com, this entity is located in New Territories, Hong Kong. According to
    Case: 1:18-mj-09226-WHB Doc #: 1-1 Filed: 11/28/18 9 of 27. PageID #: 10




paragoncoin.com, this entity is located in Los Angeles, California. According to

gatehub.net, this entity is located in London, United Kingdom. According to bittrex.com,

this entity is located in Seattle, Washington. According to localbitcoins.com, this entity is

located in Helsinki, Finland. According to binance.com, this entity is located in an

unknown city in Malta. According to liquid.io, this entity is located in Kiev, Ukraine.

The servers associated with these accounts are at unknown locations, but the accounts and

data therein are accessible in the Northern District of Ohio. Investigators will execute the

search by logging into the Target Accounts from computers located in the Northern

District of Ohio and accessing the data.

       23.     The evidence summarized below establishes that the Target Accounts are

directly tied to Elliet “E” Lanier’s criminal scheme to obtain and distribute illegal narcotics

via the dark net marketplace by using digital crypto-currency. The location of the

information to be seized are either concealed through technological means or stored at

unknown locations. The accounts are, however, accessible by any computer or electronic

device with access to the Internet, including law enforcement devices within the Northern

District of Ohio. This Court therefore has jurisdiction to issue the requested warrant.

         BACKGROUND AND DEFINITIONS CONCERNING DARK NET
                  AND CRYPTOCURRENCY INVESTIGATIONS

       24.     The “clear” or “surface” web is part of the internet accessible to anyone with

a standard browser and that standard web search engines can index. The deep web is the

part of the internet whose contents are not indexed by standard web search engines. The

dark net is a part of the deep web that not only cannot be discovered through a traditional

search engine, but also has been intentionally hidden and is inaccessible through standard

browsers and methods.
   Case: 1:18-mj-09226-WHB Doc #: 1-1 Filed: 11/28/18 10 of 27. PageID #: 11




       25.     The dark net is accessible only with specific software, configurations, and/or

authorization, including non-standard communications protocols and ports, such as a Tor

(“The Onion Router”) browser. A Tor browser is designed specifically to facilitate

anonymous communication over the internet. In order to access the Tor network, a user must

install Tor software either by downloading an add-on to the user’s web browser or by

downloading the free “Tor browser bundle.” Use of the Tor network bounces a user’s

encrypted communications through a distributed network of relay computers run by

volunteers all around the world, thereby masking the user’s actual IP address, which could

otherwise be used to identify a user. Because of the way Tor routes communications through

other computers, traditional IP identification techniques are not viable. When a user on the

Tor network accesses a website, for example, the IP address of a Tor “exit node,” rather than

the user’s actual IP address, shows up in the website’s IP log. An exit node is the last

computer through which a user’s communications were routed. There is no practical way to

trace the user’s actual IP address back through that Tor exit node IP address. A criminal

suspect’s use of Tor makes it extremely difficult for law enforcement agents to detect a host,

administrator, or user actual IP address or physical location.

       26.     Dark net marketplaces operate on the dark net. These sites are generally only

accessible through the input of specific addresses in a Tor browser. The dark net

marketplaces function primarily as black markets, selling or brokering transactions

involving drugs, cyber- arms, weapons, counterfeit currency, stolen credit card details,

forged documents, unlicensed pharmaceuticals, steroids, and other illicit goods as well as

the occasional sale of legal products. Dark net vendors (also known as distributors) operate

on these dark net markets as sellersof these goods. They provide detailed information about
   Case: 1:18-mj-09226-WHB Doc #: 1-1 Filed: 11/28/18 11 of 27. PageID #: 12




their wares on these sites, including listings of their drugs for sale, contact information (such

as Tor-based email or encrypted messaging applications), and the prices and quantities of

drugs for sale. Items purchased through dark net vendors are generally paid for in

cryptocurrency such as Bitcoin. Cryptocurrency or virtual currency permits the anonymous

exchange of unlimited amounts of digital currency to anyone in the world without the use of

traditional banks or banking systems. Customers purchase these goods using a computer or

smartphone.

       27.     Your Affiant is aware that some dark net marketplace vendors conduct the

entirety of their transactions on the dark web marketplace. Other vendors use the sites as an

advertising base and messaging system and conduct their financial business in peer-to-peer1

transactions in order to avoid using third party escrow systems that they believe could be

subject to law enforcement seizures as well as thefts, hacks, and scams.

       28.     Bitcoin (BTC) is a type of virtual currency, circulated over the internet. Bitcoin

are not issued by any government, bank, or company, but rather are controlled through

computer software operating via a decentralized, peer-to-peer network. Bitcoin is just one of

many varieties of virtual currency. Other currency includes Bitcoin Cash (“BCH”), Litecoins

(“LTC”), Ethereum (“ETH” or “ether”), and Ripple (XRP). For ease of reference, the analysis

below relating to Bitcoin generally applies to other types of cryptocurrencies (often

collectively referred to as “Altcoins”).

       29.     Bitcoin are sent to and received from BTC “addresses.” A Bitcoin address

is somewhat analogous to a bank account number and is represented as a case-sensitive

string of letters and numbers. Each Bitcoin address is controlled through the use of a

unique corresponding private key. This key is the equivalent of a password, or PIN, and is
   Case: 1:18-mj-09226-WHB Doc #: 1-1 Filed: 11/28/18 12 of 27. PageID #: 13




necessary to access the Bitcoin address. Only the holder of an address’ private key can

authorize any transfers of bitcoin from that address to other Bitcoin addresses. Users can

operate multiple BTC addresses at any given time and may use a unique Bitcoin address

for each and every transaction.

       30.     To acquire bitcoin, a typical user purchases them from a virtual currency

exchange. Your Affiant knows bitcoin can be referred to as virtual, digital, and/or

cryptographic currency. A virtual currency exchange is a business that allows customers to

trade virtual currencies for other forms of value, such as conventional fiat money (e.g., U.S.

dollars, Russian rubles, euros). Exchanges can be brick-and-mortar businesses (exchanging

traditional payment methods and virtual currencies) or online businesses (exchanging

electronically transferred money and virtual currencies). Virtual currency exchanges doing

business in the United States are regulated under the Bank Secrecy Act and must collect

identifying information about their customers and verify their clients’ identities.

       31.     To transfer bitcoin to another Bitcoin address, the sender transmits a

transaction announcement, which is electronically signed with the sender’s private key,

across the peer-to- peer BTC network. To complete a transaction, a sender needs only the

Bitcoin address of the receiving party and the sender’s own private key. This information on

its own rarely reflect any identifying information about either sender or recipient. As a result,

little-to-no personally identifiable information about the sender or recipient is transmitted in a

Bitcoin transaction itself. Once the sender’s transaction announcement is verified by the

network, the transaction is added to the blockchain, a decentralized public ledger that records

every Bitcoin transaction. The blockchain logs every Bitcoin address that has ever received

bitcoin and maintains records of every transaction for each Bitcoin address.
   Case: 1:18-mj-09226-WHB Doc #: 1-1 Filed: 11/28/18 13 of 27. PageID #: 14




        32.      While a Bitcoin address owner’s identity is generally anonymous within the

blockchain (unless the owner opts to make information about the owner’s Bitcoin address

publicly available), investigators can use the blockchain to identify the owner of a

particular Bitcoin address. Because the blockchain serves as a searchable public ledger of

every Bitcoin transaction, investigators can sometimes trace transactions to third party

companies that collect identifying information about their customers and are responsive to

legal process.

        33.      In addition to Bitcoin and other cryptocurrencies, there are also tokens. Like

Bitcoin and Altcoins, tokens use blockchain technology. Tokens are digital assets that are

powered through smart contracts. While tokens theoretically can be used to represent any

assets that are fungible and tradeable, they are often used as a commodity similar in some

ways to stocks or options. In these scenarios, tokens are created and distributed through an

Initial Coin Offering (ICO). Through an ICO, a venture offers a stock of specialized crypto

tokens for sale with the promise that those tokens will operate as the medium of exchange

when accessing services on a digital platform developed by the venture. The sale of tokens

provides capital to fund the initial development of the digital platform, although no

commitment is made as to the price of future services (in tokens or otherwise). In this sense,

tokens are a fungible and potentially highly volatile unit of value that can be easy to obtain.

Your affiant is aware that dark net distributors are increasingly using tokens as a means of

laundering their illicit gains.

        34.      Your affiant is aware that individuals conducting business in this manner must

use a computer or other electronic device, such as a smartphone, tablet, or computer to

conduct transactions involving cryptocurrencies or tokens. Users of cryptocurrencies or
   Case: 1:18-mj-09226-WHB Doc #: 1-1 Filed: 11/28/18 14 of 27. PageID #: 15




tokens must establish electronic wallets to receive and send the bitcoin during these

transactions. These wallets are electronic in nature and may be stored on mobile devices

(phones or tablets), external or removable media, or computers. They may also be stored on

third party wallet providers (such as Armory). Individuals often associate email accounts with

these wallet providers and store information relating to that wallet on their email account.

Your affiant is also aware that individuals conducting business by bitcoin can back-up wallets

to paper printouts that would contain information to restore the wallet in an electronic form

(cold storage). Passwords for access to electronic wallets are typically complex and are often

written down or saved in an accessible manner on paper or on some electronic device. They

are also often stored on email accounts, cloud or shared drives stored online (such as Google

Drive), and other online storage mediums.

          FACTS AND CIRCUMSTANCES REGARDING PROBABLE CAUSE

       35.     I know based on training and experience that U.S. mail is often used by

narcotic traffickers to transport controlled substances. I know from my training and

experience that the Priority Mail system is commonly used to transport controlled substances

because Priority Mail provides traceability, reliability, and timely delivery. The guaranteed

delivery timeframe of approximately two to three days for Priority Mail places time

pressures on law enforcement agents to identify, search, and deliver these drug parcels in a

timely manner.

       36.     On November 15, 2018, your Affiant was contacted by a Postal Inspector

assigned to the USPIS Houston, Texas Field Office regarding an investigation involving the

mailing of controlled substances from the Houston, Texas, area to various destinations

throughout the United States. The USPIS Houston, Texas Field Office informed your
   Case: 1:18-mj-09226-WHB Doc #: 1-1 Filed: 11/28/18 15 of 27. PageID #: 16




Affiant that the source of controlled substances in the Houston, Texas, area sells smaller

quantities of controlled substances via the “dark web” marketplace in attempt to avoid

detection from law enforcement.

       37.     The USPIS Houston, Texas Field Office informed your Affiant that on June

27, 2018, Postal Inspectors assigned to the USPIS Columbia, Maryland, Field Office

intercepted USPS Priority Mail parcel bearing tracking number 9205 5901 7554 7700 0082

9085 44, addressed to Anthony Puglisi, 985 Saint Stephens Church Rd, Gambrills, MD

21054, with a return address of Smiths Candy Store, 990 Gillette St, Houston, TX 77019.

Postal Inspectors executed a search of the parcel and identified blue round tablets marked as

“A 215,” purported to be Oxycodone Hydrochloride 30 milligram, a Schedule II controlled

substance, concealed in a gold foil bag.

       38.     The tablets were submitted to the USPIS Forensic Laboratory for chemistry

examination and were to found contain a detectable amount of Carfentanil, a Schedule II

controlled substance. Based on the foregoing, investigators believe the source of the tablets

disguised the tablets as Oxycodone Hydrochloride 30 milligram, but they actually contained

Carfentanil.

       39.     The USPIS Houston, Texas, Field Office advised your Affiant that through an

analysis of USPS business records, they identified a USPS Priority Mail parcel suspected of

containing controlled substances that was mailed from the Houston, Texas, area to

Cleveland, Ohio. Based on their knowledge of the investigation, the Postal Inspector

assigned to the USPIS Houston, Texas, Field Office suspected that the USPS Priority Mail

parcel destined for Cleveland, Ohio, originated from the same source of tablets that

contained Carfentanil that was seized by Postal Inspectors from the USPIS Columbia,
   Case: 1:18-mj-09226-WHB Doc #: 1-1 Filed: 11/28/18 16 of 27. PageID #: 17




Maryland, Field Office on June 27, 2018.

       40.     The parcel identified by the USPIS Houston, Texas, Field Office destined for

Cleveland, Ohio, is described as USPS Priority Mail parcel bearing tracking no. 9205 5901

7554 7700 0111 5294 12, addressed to Steve Chase, 730 E 101st St, Cleveland, OH 44108,

with a return address of Donald Candy Shop, 21441 Carrington Road, Houston, TX 77036

(hereinafter referred to as the “Target Parcel”).

       41.     The Target Parcel is further described as a white USPS Priority Mail Flat

Rate Envelope measuring approximately 12.5” X 9.5” in size and weighing approximately

3.5 ounces. The Target Parcel originated in Houston, Texas, on November 12, 2018, and

was then processed by the USPS North Houston, Texas 77135 Processing Facility on

November 14, 2018.

       42.     On November 16, 2018, your Affiant took possession of the Target Parcel

after it arrived at the Cleveland, Ohio 44108 Post Office from the Cleveland, Ohio,

Processing Facility, and transported it back to the USPIS Cleveland, Ohio, Field Office for

further investigation. Your Affiant identified the Target Parcel as a suspect drug parcel

based on several characteristics, including but not limited to type of mail, origin, destination,

and size. The Target Parcel also listed a candy store as the sender, similar to the USPS

Priority Mail parcel seized by Postal Inspectors assigned to the USPIS Columbia, Maryland

Field Office in June 2018 that contained Carfentanil.

       43.     Your Affiant made inquiries with CLEAR, an electronic database that has

proven reliable in previous investigations in determining the legitimacy of name, address,

and phone number information, concerning the delivery address of 730 E 101st St,

Cleveland, OH 44108, and was unable to identify an individual by the name of Steve Chase
   Case: 1:18-mj-09226-WHB Doc #: 1-1 Filed: 11/28/18 17 of 27. PageID #: 18




at the address.

       44.        Your Affiant also conducted inquiries with CLEAR, concerning the return

address of 21441 Carrington Road, Houston, TX 77036, and was unable to identify a

business by the name of Donald Candy Shop at the address. According to USPS databases,

21441 Carrington Road, Houston, TX 77036 is not a valid address.

       45.        Your Affiant knows based on training and experience, that individuals using

the U. S. Mails for the purpose of transporting controlled substances will often place

fictitious address and/or name information, different variations of their names, or no names

at all on these parcels, to conceal their true identities from law enforcement should the parcel

be seized.

       46.        On November 16, 2018, the Target Parcel was placed into a lineup containing

several blank parcels which emanated no narcotics odors. Narcotic detection canine

“Jimmy,” handled by Detective Anthony Quirino of the Cuyahoga County Sheriff’s Office

was allowed to examine the lineup. According to Detective Quirino, Jimmy gave a positive

alert on the Target Parcel and none of the blank parcels. According to Detective Quirino,

this positive alert meant Jimmy detected the odor of an illegal drug emanating from the

Target Parcel.

       47.        Your Affiant knows based on training and experience that individuals who

regularly handle controlled substances often leave the scent of controlled substances, which

narcotic canines are trained to indicate alert, on the box, contents of the box, and/or other

packaging material they handle.

       48.        On November 16, 2018, in the Northern District of Ohio, Eastern Division,

your Affiant applied for and was granted a federal search warrant by the Honorable
   Case: 1:18-mj-09226-WHB Doc #: 1-1 Filed: 11/28/18 18 of 27. PageID #: 19




Magistrate Judge Jonathan D. Greenberg, authorizing the search of the Target Parcel. Postal

Inspectors executed a search of the Target Parcel on this day and identified approximately

100 blue round tablets each marked with the imprint “A 215” in a clear baggie and

concealed in a Quaker State oatmeal packet. The aggregate weight of the baggie containing

the tablets was approximately 13 grams.

       49.    Based on training and experience, your Affiant knows that blue round tablets

with the marking “A 215” can actually be Oxycodone Hydrochloride 30 milligram, a

Schedule II controlled substance, manufactured by legitimate pharmaceutical companies.

On the other hand, also based on training and experience, your Affiant also knows that blue

round tablets pressed with Fentanyl or Carfentanil are often sold on the dark web

marketplace and disguised as Oxycodone Hydrochloride 30 milligram by the sellers in

attempt to thwart law enforcement detection.

       50.    Your Affiant examined USPS business records and identified a history of

similar USPS parcels from the Houston, Texas, area delivered to the Target Location. On

May 30, 2018, a USPS Priority Mail Flat Rate Envelope addressed to Steve Chase, with a

return address of Sims Candy Shop, 1442 Roadrunner Lane, Humble, TX 77396 was

delivered to the Target Location. On May 12, 2018, a USPS Priority Mail Flat Rate

Envelope addressed to Steve Chase, with a return address of Donald Candy Shop, 4211

Wilshire Road, Houston, TX 77036 was delivered to the Target Location. On March 14,

2018, a USPS Priority Mail Flat Rate Envelope addressed to Mr. Steve Chase, with a return

address of Chris Johnson, 6001 Reims Rd, Houston, TX 77036 was delivered to the Target

Location.

       51.    Affiant avers that on November 19, 2018, the blue tablets marked “A215”
   Case: 1:18-mj-09226-WHB Doc #: 1-1 Filed: 11/28/18 19 of 27. PageID #: 20




were submitted to the Cuyahoga County Regional Forensic Laboratory (“CCRFSL”) for

chemistry examination. The CCRFSL issued a laboratory report on November 19, 2018,

stating there were approximately 97 blue round pills in the clear plastic bag. The CCRFSL

identified the presence of Carfentanil in the blue round pills, with a net weight of

approximately 12.66 grams. I know from training and experience, this amount of

Carfentanil is a distribution amount, not a personal use amount.

       52.     Based on the foregoing, your Affiant suspects that the blue round tablets

seized from the Target Parcel marked as “A 215” were intentionally disguised by the seller

to appear as Oxycodone Hydrochloride 30 milligram to thwart law enforcement detection.

       53.     On November 19, 2018, members of the USPIS and Cleveland Police

Department Narcotics (CPD) conducted a controlled delivery of the Target Parcel to the

stated delivery address. Prior to the controlled delivery, agents removed all of the

Carfentanil pills from the Target Parcel and replaced the pills with a sham substance.

Inspectors also equipped the package with an electronic tracking device and a sensor that

would alert investigators when the package was opened. At approximately 12:18 p.m., an

undercover Inspector acting as a USPS letter carrier, delivered the Target Parcel by placing

it on top of the designated mailbox, which was next to the front door of the delivery address

located at 730 E 101st St. The delivery addresses of 730, 728, 726, and 724 E 101st St are all

located in the same residential structure and share a common front porch.

       54.     At approximately 12:32 p.m., officers observed an unknown African-

American male exit the front door of 724 E 101st St, Cleveland, OH, three doors down from

the delivery address, walk down to 730 E 101st St and retrieve the Target Parcel from on top

of the mailbox. Then male then brought the Target Parcel into the residence located at 724
   Case: 1:18-mj-09226-WHB Doc #: 1-1 Filed: 11/28/18 20 of 27. PageID #: 21




E 101st St.

       55.     According to CLEAR and the Ohio Law Enforcement Gateway, Courtney

Johnson, an African-American male, was associated with 724 E 101st St, Cleveland, OH

44108. Officers identified Johnson as the person who retrieved the Target Parcel from the

mailbox. According to CLEAR, an African-American male by the name of Elliet Lanier

was formerly associated with 724 E 101st St, Cleveland, OH 44108.

       56.     At approximately 2:36 p.m., a black Chrysler minivan bearing Arizona

license plate CBV 6647, registered to E Lanier, 3030 E 63rd St Apt 311, Cleveland, OH,

arrived at E 101st St from St. Clair Ave and parked in front of 730 E 101st St. At

approximately 2:40 p.m., Johnson exited 724 E 101st St with the Target Parcel and

approached the black minivan. Johnson handed the Target Parcel through the driver side

window of the minivan and then conversed with the driver of the minivan for several

minutes. Johnson then entered the front passenger side of the minivan. At approximately

3:00 p.m., Johnson exited the passenger side of the minivan and the minivan, departed E

101st St. Officers observed the driver of the minivan and confirmed it was the registered

owner, E. (Elliet) Lanier, based on his Ohio Driver’s License photograph.

       57.     From approximately 3:00 p.m. through 9:40 p.m., officers conducted

surveillance of the minivan and observed Lanier stop at several locations in Cleveland, Ohio,

and the greater Cleveland area. The Target Parcel never left the minivan during the stops.

       58.     At approximately 9:40 p.m., Lanier pulled into the driveway of the residence

located at 3560 E 144th St, Cleveland, OH 44120 and parked the minivan next to the side

door of the residence. According to CLEAR, this was a former address associated with

Lanier. Officers parked behind the minivan in the driveway and called Lanier out of the
   Case: 1:18-mj-09226-WHB Doc #: 1-1 Filed: 11/28/18 21 of 27. PageID #: 22




driver side of the minivan. Lanier was detained without incident. Your Affiant recovered a

Samsung cellular phone from Lanier’s hand as he was taken into custody. Officers also

recovered a loaded Smith & Wesson M&P .45 caliber handgun from Lanier’s

person. Lanier had a Cuyahoga County Ohio License to Carry a Concealed Handgun in his

wallet.

          59.    Officers recovered the Target Parcel from behind the center console of the

minivan. The Target Parcel was unopened. In addition to the Target Parcel, officers also

recovered a black notebook. Within the notebook were handwritten notes pertaining to

bitcoin wallets and transactions. One page of the notebook in particular had the heading,

“Electronic Currency,” with the words “bitcoin, monero, ethereum, and ripple written under

it.” Other pages in the notebook contained handwritten authorization keys and usernames

for digital currency and bitcoin wallet accounts. The following accounts were identified in

the black notebook:

                a. The Bitstamp.net on-line bitcoin exchange account associated with the

                   email stevechase2015@protonmail.com, client ID number 268962, or

                   username Lanierlife9816,

                b. The hitbtc.com on-line digital currency exchange account associated with

                   the email lanierlife@gmail.com,

                c. The paragoncoin.com on-line digital currency exchange account associated

                   with the email lanierlife@gmail.com,

                d. The gatehub.net on-line digital currency exchange account associated with

                   the email lanierlife@gmail.com,

                e. The bittrex.com on-line digital currency exchange account associated with
   Case: 1:18-mj-09226-WHB Doc #: 1-1 Filed: 11/28/18 22 of 27. PageID #: 23




                   the email lanierlife@gmail.com,

       60.       Your Affiant believes that the tablets containing Carfentanil inside the Target

Parcel were ordered from the dark web using digital currency. Based on the handwritten

notes in the ledger, your Affiant believes Lanier had the knowledge and means to purchase

Carfentanil or other controlled substances from the dark net marketplace using digital

currency.

       61.       Officers explained to Lanier the reason why he was detained. Lanier stated

he did not know what was in the Target Parcel. Lanier told officers he resided at 3560 E

144th St in the basement. Officers made contact with Lanier’s sister, Lori Lanier-Robinson,

who exited the residence to speak with officers. Lanier-Robinson stated she was the owner

of the residence located at 3560 E 144th St. Lanier-Robinson advised officers that Lanier

pays rent for an upstairs bedroom and for a room in the basement. Lanier initially provided

verbal consent for officers to search the basement, but retracted consent after officers

learned he also had an upstairs bedroom.

       62.       Lanier-Robinson advised officers she had AT&T U-Verse internet

established at her residence. It should be noted that an Internet Protocol (“IP”) address

associated with AT&T U-Verse in Cleveland, Ohio, was used to track the delivery status of

the Target Parcel several times using USPS.com and/or a USPS application. Based on the

foregoing, your Affiant has reason to believe that the IP address associated with the AT&T

U-Verse internet account at 3560 E 144th St was used to track the delivery status of the

Target Parcel.

       63.       During the early hours of November 20, 2018, officers obtained a Cuyahoga

County search warrant for the residence located at 3560 E 144th St, Cleveland, OH 44120.
   Case: 1:18-mj-09226-WHB Doc #: 1-1 Filed: 11/28/18 23 of 27. PageID #: 24




Officers recovered evidence of drug manufacturing and distribution from Lanier’s upstairs

bedroom, including unknown powdery substances knotted in clear zip lock bags and a silver

mylar bag, clear zip lock bags of various sizes, small white pouches, mixing utensils, 3M

ventilation masks, and two digital scales. Based on your Affiant’s training and experience,

the aforementioned items are commonly associated with the distribution of Fentanyl and

Carfentanil.

       64.     On November 21, 2018, your Affiant submitted six different items to the

CCRFSL for chemistry examination. Each of the items contained powdery substances

recovered from Lanier’s upstairs bedroom. The CCRFSL examined the substances and

confirmed each of the substances contained a mixture of Heroin, a Schedule I controlled

substance, Fentanyl, a Schedule II controlled substance, and 4-ANPP, a Schedule II

controlled substance. The net weight of the substances containing Heroin, Fentanyl, and 4-

ANPP was approximately 37.87 grams.

       65.     Officers recovered five cellular phones, an Apple iPad, HP laptop, HP

personal computer, and three electronic storage devices Lanier’s residence. Officers also

recovered a brown portfolio in the basement located near the HP laptop computer. The

brown portfolio contained bills and other mailed correspondence addressed to E Lanier.

       66.     Within the brown portfolio, your Affiant found documents listing usernames

and passwords for on-line dark net marketplace accounts known to sell controlled

substances, digital currency exchange accounts, such as on-line sites to purchase bitcoin, and

digital currency wallets where bitcoin and other digital currency can be transferred to other

digital currency wallets. Your Affiant identified the following accounts, usernames, and

passwords from the documents recovered from the brown portfolio:
Case: 1:18-mj-09226-WHB Doc #: 1-1 Filed: 11/28/18 24 of 27. PageID #: 25




         a. User account “gregorian45” that is stored on the server hosting Tor

             hidden service Dream Market, a dark net marketplace identified by the

             Tor URL http://uhivlt5grrqjhad7.onion/?ai=1675,

         b. User account “gregorian45” that is stored on the server hosting Tor

             hidden service Wall Street Market, a dark net marketplace identify by the

             Tor URL http://wallst4qihu6lvsa.onion/signup?ref=276,

         c. User account “steve1” that is stored on the server hosting Tor hidden

             service Point / T CHKA Free Market, a dark net marketplace identified by

             the Tor URL

             http://pointgg344ghbo2s.onion/auth/register/563636d36ab740e4720f44e8

             328441d3

         d. The Coincure.net bitcoin wallet account associated with the email

             stevechase2015@protonmail.com or username “stevehase0702”,

         e. The Electrum.org bitcoin wallet account associated with the email

             stevechase2015@protonmail.com,

         f. The Bitstamp.net on-line bitcoin exchange account associated with the

             email stevechase2015@protonmail.com, client ID number 268962, or

             username Lanierlife9816,

         g. The localbitcoins.com on-line bitcoin exchange account associated with the

             username “davenport216” or email davenport1522@mail.com,

         h. The binance.com on-line bitcoin exchange account associated with the username

             “lanierlife” or email lanierlife@gmail.com,

         i. The liqui.io on-line digital currency exchange account associated with the

             username “lanierlife” or email lanierlife@gmail.com,
   Case: 1:18-mj-09226-WHB Doc #: 1-1 Filed: 11/28/18 25 of 27. PageID #: 26




       67.     The email address associated with the Coincure, Electrum, and BitStamp

accounts was stevechase2015@protonmail.com. The Target Parcel containing tablets

containing Carfentanil was addressed to Steve Chase.

       68.     Agents have continued searching through the documents seized from Lanier.

During the search, they uncovered notations indicating the username, password, and other

recovery methods for the Target Accounts. The administrators of the dark net marketplace

accounts (Dream Market, Wall Street Market, and Point / T CHKA Free Market) purposely

conceal the location of their servers (and thus the data relating to the Target Accounts), making

it infeasible for law enforcement to shut down the site at this time. Based on your Affiant’s

training and experience, the Target Accounts contain vital information relating to this

investigation, including detailed information regarding past and pending drug sales. Law

enforcement now seeks authority from this Court to access the Target Accounts and seize the

items described in Attachment B.

                           THE REMOTE SEARCH TECHNIQUE

       69.     Based on my training, experience, and the investigation described above, I have

concluded that using a remote search technique may help investigative agents locate additional

evidence of Elliet Lanier’s criminal activity and identify additional information and evidence

pertaining to the purchase and distribution of illegal narcotics. Accordingly, I request authority

to use the remote search technique to investigate the Target Accounts.

       70.     The remote search of the accounts will entail an investigative agent logging into

the accounts and checking the account profile, the account transaction logs, and other portions

of the account that may contain records related to the purchase and sale of illegal narcotics. An

investigative agent will use the Target Accounts’ account information to log into the sites from
   Case: 1:18-mj-09226-WHB Doc #: 1-1 Filed: 11/28/18 26 of 27. PageID #: 27




a covert Internet connection. The agent will take steps to save the webpages as individual files

and/or take screenshots of the specific pages. The agent will not make any changes to the

account.

        71.     Each of these categories of information described in Attachment B may

constitute evidence of the crimes under investigation, showing a direct link and profit from the

sale of illegal narcotics.

        72.     It is further requested that the Court authorize execution of the warrant at any

time of day or night, as the warrant does not authorize the physical seizure of tangibleproperty.
    Case: 1:18-mj-09226-WHB Doc #: 1-1 Filed: 11/28/18 27 of 27. PageID #: 28




                                         CONCLUSION

        73.     Based on the information contained herein, your Affiant maintains there is

 probable cause to believe that the Target Accounts further described in Attachment A

 contain evidence establishing violations of the aforementioned federal laws. Your Affiant

 seeks permission to search the Target Accounts for evidence described in Attachment B.



 I, Postal Inspector Marc Kudley, being duly sworn according to law, deposes, and states that

 the facts stated in the foregoing Affidavit are true and correct to the best of his knowledge,

 information, and belief




_____________________________________
MARC A. KUDLEY
U.S. POSTAL INSPECTOR


This affidavit was sworn to by the affiant, who did no more than attest to its
contents pursuant to Crim. R. 4.1 (b)(2)(A), by telephone after a PDF was
transmitted by email, per Crim R. 4.1 THIS 28th DAY OF NOVEMBER, 2018


___________________________________
WILLIAM H. BAUGHMAN, JR.
U. S. MAGISTRATE JUDGE
